Order, Supreme Court, Bronx County, entered on November 29, 1971, granting defendant’s motion to dismiss indictment based on three counts: forgery (second degree), presenting false insurance claim, and attempted grand larceny (third degree), unanimously modified, on the law and the facts, so as to reinstate the indictment for forgery (second degree), and otherwise affirmed. The evidence, insofar as presented before the Grand Jury, indicates that the body of the incriminating letter of June 4, 1970, was in the handwriting of the defendant, Epstein, and, although purportedly signed by her lessee, Maletti, the latter effort was a forgery. Coupled with the other actions of the defendant Epstein, her telephone calls and her letters, in respects of the insurance policy, we have evidence not inconsistent with criminality, specifically, forgery. And since the actions and conduct of the defendant Epstein are left, on this record, unexplained and uncontradicted, the action of the Grand Jury relating to the false writing was legally proper and suffi*514cient to support an indictment for forgery, and the dismissal of this count of the indictment was erroneous. (Of. People v. Bob, 233 App. Div. 94; People v. Howell, 3 A D 2d 153, p. 161, affd. 3 N Y 2d 672; People v. Buffington, 35 A D 2d 1063.) Concur — Stevens, P. J., McGivern, Kupferman and Capozzoli, JJ.